ORDER
Pursuant to Article V, § 4, of the South Carolina Constitution, the following amendments are made to the South Carolina Appellate Court Rules (SCACR):
(1) Rule 402(h)(2), SCACR, is amended to read:
(2) Special Admission Ceremonies. The Supreme Court may authorize an applicant to be admitted at a special admissions ceremony conducted before a justice, clerk or deputy clerk of the Court. An applicant seeking admission based on a bar examination administered in South Carolina must file a petition seeking to be admitted at a special ceremony. The petition must be based on a compelling circumstance such as illness or irreconcilable conflict which prevents the applicant from appearing at one of the ceremonies established in (1) above. Further, applicants who are ineligible to participate in one of the admission ceremonies established in (1) above due to their failure to timely submit proof of completion of the MPRE or the Course of Study on South Carolina Law are not eligible to be admitted at a special admission ceremony.
(2) The sentence at the end of Rule 402(h)(3), SCACR, is amended to read:
The oath or affirmation shall be administered during the ceremony, and all persons admitted shall sign their names in a book, kept for that purpose, in the office of the Clerk of the Supreme Court.
These amendments are effective immediately.
s/Costa M. Pleicones, C.J.
*536s/Donald W. Beatty, J.
s/John W. Kittredge, J.
s/Kaye G. Hearn, J.
s/John Cannon Few, J.